                                  UNITED STATES DISTRICT COURT
                                              for the
                               EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Raquan Tazjee Best                                                Docket No. 5:18-CR-367-1BO

                                Petition for Action on Supervised Release

COMES NOW Kyle W. Fricke, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Raquan Tazjee Best, who, upon an earlier plea of guilty to
Possession of Firearms by a Felon, in violation of 18 U.S.C . § 922(g)(l) and 18 U.S.C. § 924(a)(2), was
sentenced by the Honorable Terrence W. Boyle, Un ited States District Judge, on February 21 , 2019, to the
custody of the Bureau of Prisons for a term of 21 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

    Raquan Tazjee Best was released from custody on March 2, 2020, at which time the term of supervised
release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has recently expressed having some mental health concerns to the undersigned probation
officer and requ ested assistance in addressing the same. Best has agreed to participate in mental health
treatment. The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall participate in a program of mental health treatment, as directed by the probation
      office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                  Isl Kyle W. Fricke
Dewayne L. Sm ith                                     Kyle W. Fricke
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      150 Reade Circle
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2336
                                                      Executed On : January 19, 202 1

                                       ORDER OF THE COURT

Considered and ordered this      aI      day o f ~ ~ ~ ¥
made a part of the records in the above case .
                                                                           , 2021 , and ordered filed and



~d"14
United States District Judge


            Case 5:18-cr-00367-BO Document 32 Filed 01/21/21 Page 1 of 1
